Citation Nr: 0731521	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-34 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
left hand injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to November 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in August 2007.  A copy of the transcript 
of that hearing is of record.

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.  

In this regard, the Board notes that the veteran is service-
connected for residuals of a left hand injury.  The RO has 
rated the veteran's disability using the provisions of 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 for superficial 
or painful scars.  

In May 2004, the veteran underwent a VA examination.  The 
examination report noted that his medical history included 
sustaining several cuts of the left hand, to include the 
flexor tendon of the ring finger.  He reported that he was 
not able to fully extend the proximal and distal 
interphalangeal joints of this finger.  Physical exam 
revealed a 5 cm scar at the proximal aspect of the thenar 
muscle.  There was another scar that was 2 cm long on the 
ventral aspect of the ring finger at the proximal, middle, 
and distal joints.  The scars were very faint.  There was a 
flexion deformity of the ring finger at the proximal and 
interphalangeal joints.  There was lack of 30 degrees of full 
extension at the proximal interphalangeal joint and 10 
degrees of full extension at the distal interphalangeal 
joint.  Flexion was within normal limits.  X-ray of the left 
hand showed very subtle bowing of the left small finger 
metacarpal.  Other than the ring finger, there was very mild 
scapholunate widening relative to the carpal articulations in 
the fingers.  

A private examiner reported in August 2004 that the veteran 
had complained of severe wrist pain in June of that year.  
His August 2004 examination of the hand noted the scars as 
summarized above.  He also found marked tenderness at the 
base of the left thumb when pressing on the proximal 
interphalangeal joint.  In addition, there was muscle wasting 
due to previous scarring and resection of that muscle.  He 
also found that the ring finger of the left hand had 
absolutely no sensation.  Left grip strength was only 75% of 
that in the right.  The veteran reported that he experienced 
cramps after using the left hand for any length of time.  

When examined by VA in February 2006, an elliptical scar 2 1/4 
inches in length by 1/16th of an inch in width, extending 
from an area just medial to the thenar eminence around to the 
skin overriding the first carpometacarpal joint was noted.  
There was another scar on the left ring finger.  It was a 
scar in zigzag fashion, representing surgical closure of 
flexor tendon repair.  It measured 2 1/2 inches extending 
from the distal phalanx to the proximal interphalangeal 
joint.  There was another small scar over the medial aspect 
of the left wrist.  It was a longitudinal scar, 1 inch in 
length by 1/16th of an inch.  

There was no pain in the scars on examination, and there was 
no adherence o the underlying tissue.  The texture of the 
skin was not atrophic, shiny, or scaly  The scars were not 
unstable, and there was no ulceration or breakdown of the 
skin.  There was no elevation or depression on the surface 
contour of the scar on palpation, but there was a little 
puffiness over the middle portion of the zigzag scar on the 
left ring finger.  The examiner noted that the scars were 
superficial, with no loss of tissue or tissue damage.  There 
was no inflammation and no edema surrounding the skin.  There 
was lack of full extension of the left ring finger secondary 
to flexor tendon repair.  X-rays of the left hand showed 
degenerative joint disease (DJD) in the proximal and distal 
interphalangeal joints of all digits of the left hand.  The 
left wrist showed an irregularity to the neck of the scaphoid 
possibly secondary to trauma.  

At a Travel Board hearing in August 2007, the veteran 
testified in support of his claim for a compensable rating 
for his service-connected residuals of a left hand injury.  
He described limitation of motion of the left ring finger.  
There was numbness, and he reported some pain associated with 
his scars.  He felt that the scars were disfiguring.  He also 
reported weakness in the left hand and some loss of grip 
strength.  He felt that his left hand symptoms had increased 
since the last examination in 2006.  His symptoms were worse 
in the winter than in the summer.  

The Board notes that although the above-noted symptoms and 
diagnoses were noted at the time of the respective 
examinations, there is no opinion stating whether such 
symptoms (other than those related to his left hand scars) 
are manifestations of the veteran's service-connected left 
hand injury.  

Based on the above, the Board finds that the current evidence 
of record is not now adequate to rate the veteran's service-
connected residuals of a left hand injury and another VA 
examination is necessary which address all symptomatology and 
diagnoses related to the veteran's left hand condition.  
Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic and skin (scars) examinations, by a 
physician(s), at an appropriate VA medical facility.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s), without good cause, may well result 
in a denial of the original claim for a higher rating.  
38 C.F.R. § 3.655(b) (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. If the 
veteran fails to report to the scheduled examination(s), the 
RO should obtain and associate with the claims file a 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.



Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.  

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his left hand/fingers, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to 
undergo examinations for orthopedic and 
skin (scar) findings for his left hand 
injury, by a physician(s), at an 
appropriate VA medical facility.  

The claims file must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

Examination for Orthopedic Findings:  
Any appropriate X-rays or other studies 
should be performed and the 
interpretations should be associated 
with the claims file.  All current 
manifestations of the veteran's 
residuals of left hand injury should be 
determined and discussed, including any 
limitation of motion and neurologic 
defects.  The examiner should 
specifically address whether there are 
any finger deformities or motion 
deficits that are manifestations of the 
service-connected left hand disorder.  
Also, the examiner should determine 
whether the veteran's diagnosis of DJD 
in the left hand is a manifestation of 
his service-connected left hand 
disorder.  Likewise, it should be 
indicated whether there is wrist 
involvement that is secondary to the 
in-service injury or is secondary to 
hand pathology.

Numerical values should be assigned to 
flexion and extension motion test 
results, and whether or not, and to 
what degree, any limitation of motion 
is due to pain should be determined.  
The examiner should assess and discuss 
the existence and severity of any 
functional loss due to repetitive 
motion, pain on motion, weakness, 
instability, incoordination, or other 
functional impairment.

Skin (Scar) Examination:  The examiner 
should specifically comment on the size 
of the affected area; whether the 
ganglion cyst (scar) is tender, 
painful, or productive of limitation of 
function; and whether there is tissue 
or skin loss.  If it is determined that 
the veteran's disability includes 
involvement of the bones, vascular or 
nerves, the examiner should so 
indicate.  Unretouched color 
photographs of the affected areas 
should be obtained and associated with 
the claims file.  If referral to 
another specialist is necessary to 
fully assess the disorder, then this 
should be undertaken in conjunction 
with this REMAND.

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

4.  If the veteran fails to report for 
the scheduled examination(s), the RO 
must obtain and associate with the 
claims file a copy(ies) of any 
notice(s) of the date and time of the 
scheduled examination sent to him by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent 
evidence and legal authority.

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) 
that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



